Egan, J.
This appeal is from the Sixth District Court of New Orleans. The judgment was signed on the 3rd of July, 1877, and the motion for appeal filed July 6, 1877. There was no prayer for citation and no citation to the appellee. The terms of the District Courts of the Parish of Orleans, except the first and second extend from the first Monday of November to the 4th day of July, except for the granting of interlocutory and conservative orders and motions to quash. The motion for appeal in this case was made after the expiration of the term at which the judgment was rendered, and cannot take the place of the petition required by law as there was no prayer for citation, and no citation to the appellee.

Appeal dismissed.